Citation Nr: 0713020	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-27 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for service connection 
for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had recognized active service with the new 
Philippine Scouts from April 1946 to April 1949.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on Appeal from an April 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND
 
The Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  The 
new law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Prinicpi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.

The record reflects that service connection for the cause of 
the veteran's death was initially denied via rating action 
issued in August 2002.  The appellant perfected a timely 
appeal of that decision.  However, prior to certification of 
her appeal to the Board, the appellant submitted an October 
2004 statement in which she wrote, "I am withdrawing my 
appeal for service connection for the cause of death."  
Pertinent VA regulations provide that a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2006).  Thus, the Board concludes that the October 2004 
statement qualifies as a valid withdrawal of the August 2002 
denial of service connection for the cause of the veteran's 
death.  

Thereafter, in November 2004, the appellant submitted another 
claim asserting that the veteran's death was related to his 
service.  As the appellant had withdrawn her prior claim, 
this new claim is a claim to reopen the previously disallowed 
claim.  In April 2005 the RO denied the appellant's claim to 
reopen. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA requires that the VA notify the appellant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Furthermore, the Court held that the VCAA 
requires, when notifying the appellant of what is "material" 
evidence in the context of a claim to reopen, that the notice 
letter describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Board notes that the VCAA letter of November 2004 does 
not address the request to reopen the claim for service 
connection for the cause of the veteran's death.  Instead, it 
addresses the claim as a new claim rather than a request to 
reopen. The letter fails to address what constitutes new and 
material evidence in the specific context of the request to 
reopen the claim for service connection for the cause of the 
veteran's death as required by Kent.

Accordingly, the case is REMANDED for the following action:

The RO should send the appellant a VCAA 
notification regarding the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for the cause of the 
veteran's death that complies with Kent 
v. Nicholson, 20 Vet. App. 1 (2006), as 
described above, as well as 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures. The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



